Citation Nr: 1020082	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
a bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The Veteran testified before the undersigned in August 2008.  
A transcript of the hearing is of record.  The Board notes 
that the claim at issue was most recently remanded in October 
2008, for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision at this time.  


FINDINGS OF FACT

1.  The evidence supports a diagnosis of PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.

2.  There is credible supporting evidence that PTSD is due to 
a traumatic event that occurred during the Veteran's active 
duty military service.

3.  There is evidence that the Veteran's bipolar disorder was 
caused or aggravated by his PTSD.







CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, PTSD and bipolar 
disorder were either incurred in or otherwise caused by the 
Veteran's service or service related disability. 38 U.S.C.A. 
§§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the laws and regulations outlines above, 
service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the Veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the Veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements"); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that a 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  In 
this case, the evidence does not show that the Veteran 
actually engaged the enemy in combat.  VAOPGCPREC 12- 99.  
His DD Form 214 does not reflect that he received any awards, 
citations, or decoration denoting having served in combat.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304 (2009).

If, as here, a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  Finally, it is 
the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Furthermore, medical opinions in cases of personal assault 
for PTSD are exceptions to the general rule that an opinion 
by a medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  
See Patton v. West, 12 Vet. App. 272, 277 (1999).  See also 
38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 
30(b), (c), (e) (Aug. 1 ,2006).  Because personal assault is 
an extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In these 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many 
years after it occurred.  Thus, when a PTSD claim is based on 
a personal assault in service, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); see also Patton, 12 Vet. App. at 277 and YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

The Veteran alleges that he has PTSD due to a sexual assault 
that occurred during his active duty service.  Specifically, 
while on active duty, he alleges that in November 1976 he was 
sexually assaulted while hitchhiking back to base. 

The Board initially notes that various VA treatment records 
confirm a diagnosis of PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Having found that the Veteran meets the criteria for a 
diagnosis of PTSD, the next question is whether there is 
credible supporting evidence of a PTSD 'stressor,' i.e., 
evidence of an event in service that led to or caused PTSD.  
Here, there is no evidence contained in the Veteran's service 
treatment records documenting a sexual assault in service.  

However, service personnel records do indicate that following 
the Veteran's alleged November 1976 assault, his behavior 
changed.  For example, he received an Article 15 in January 
1977 for possession of less than one ounce of marihuana and 
failure to go.  Another Article 15 was issued in March 1977 
for failure to go.  Further, the Veteran was deemed AWOL 
between March 22 and March 25, 1977.  Based on these 
violations, it was recommended that the Veteran be 
discharged.  A letter dated April 12, 1977, indicated that 
the Veteran was not eligible for reenlistment and reasons for 
his discharge included apathy, defective attitudes and 
inability to expend effort constructively.

Additionally, the record contains a statement from the 
Veteran's mother discussing the difference in behavior after 
the Veteran returned home from service.  The Veteran's mother 
indicated that following service the Veteran "seemed to 
ha[ve] a chip on his shoulder and he drank more and got into 
fights . . . He wouldn't talk about what had happened on or 
off the base.  We were aware that there was a problem because 
we had an attorney look into this when he was reported 
missing." 
His mother's letter, in addition to the service personnel 
documents, provides credible supporting evidence that the 
Veteran underwent a significant behavior change following an 
event in service. 

As directed in the October 2008 Remand, the Veteran was 
afforded a VA examination in April 2009 for the purpose of 
determining whether there was sufficient evidence of the 
Veteran's in-service and, if so, whether the identified 
stressor resulted in the Veteran's PTSD.  While not 
explicitly stating such, the April 2009 essentially reasoned 
that the evidence supported the finding that the Veteran had 
been sexually assaulted by a truck driver in November 1976.  
He reasoned that, although the Veteran did not have a 
pleasant childhood, he was not a discipline problem in school 
or had any legal problems prior to entering the service.  The 
examiner noted that the Veteran successfully completed basic 
training and there were not any negative marks on his 
personnel record during basic training or prior to the 
trauma.  The VA examiner additionally considered that 
following the trauma the Veteran received Article 15's and 
was AWOL.  He also noted the continuous struggles post-
service that the Veteran has encountered including alcohol 
abuse, difficulty in relationships, suicide attempts, and 
intensive treatment for sexual abuse survivors.  A March 2010 
statement from the Veteran's treating VA psychiatrist, who 
has been treating the Veteran since 2006, presented a very 
similar rationale.

The Board has also considered the Veteran's contentions 
provided in written statements and in testimony before BVA.  
While the Veteran is not competent to provide a medical 
opinion regarding diagnosis, the Board has considered the 
purpose to which he is offering testimony; namely to provide 
competent evidence as to the circumstances of the in-service 
stressor, and the symptoms he experienced during and 
following service.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005). 

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  The testimony regarding the Veteran's 
in-service stressor has been factually consistent, whether 
being reported to VA claims adjudicators or to private or VA 
medical providers.  Given the totality of the evidence, the 
Board finds that the evidence favors a finding that the 
Veteran was sexually assaulted in November 1976.  The second 
element of Hickson has been met.

The third (final) element of Hickson has also been met.  
Significantly, an April 2009 VA examiner indicated that it 
was at least as likely as not that the Veteran suffered from 
PTSD caused by or a result of a rape he experienced by a 
truck driver in November 1976.   A September 2008 VA treating 
psychologist additionally opined that the clinical evidence 
indicated that the Veteran's PTSD was directly the result of 
his military sexual trauma.  The March 2010 physician's 
statement also related the Veteran's PTSD to this in-service 
assault.  There are no contradictory opinions of record.

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service trauma occurred.  
Therefore, based on the Veteran's credible testimony and 
statements, his personnel records, and his mother's credible 
statement, in conjunction with the April 2009 VA opinion, the 
Board finds that the doctrine of reasonable doubt supports a 
grant of service connection for PTSD.  

The Board notes that in addition to a diagnosis of PTSD, the 
Veteran has been diagnosed with a bipolar disorder.  The 
April 2009 VA examiner indicated that he was unable to state 
whether the Veteran's bipolar disorder had its onset in 
service or was otherwise etiologically related to his 
service.  He stated that there was really no evidence to 
support such a finding except for the Veteran's personal 
history of experiencing his first manic episode in 1978.  The 
March 2010 physician's statement has slightly more 
definitive.  He only stated that it was "very plausible" 
that the Veteran's PTSD triggered the onset of his bipolar 
disorder.   No rationale was provided.  There is no  evidence 
that contradicts this statement.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Given the foregoing March 2010 opinion, albeit being far from 
definitive and flawed in its lack of rationale, and in light 
of the essentially redundant symptomatology of the 
psychiatric disabilities presented, the Board find that the 
evidence supports the award of service connection bipolar 
disorder as secondary to his now service connected PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bipolar disorder is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


